DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group 1 (claims 1-9) in the reply filed on May 2, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of each of the claim groups is linked by a common inventive concept.  As a result, a search into prior art is so related that separate searches would not be necessary.  Therefore there is no burden to examine all of the claims  This argument has been fully considered but is not persuasive. The technical feature common to all of the claims is using methylation analysis to estimate the counts of naïve cytotoxic T cells in a population of leukocytes.  As discussed in the rejection under 35 USC 102 set forth below, this technical feature was known in the art.  Therefore unity of invention is lacking because there is no special technical feature common to all of the claims. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 and 7-23 are currently pending. 
Claims 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 2, 2022.

Information Disclosure Statement
2.	The listing of references in the specification (pages 54-58) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the presence or absence of methyl groups at a plurality of CpG markers and the count of naïve cytotoxic T cells in a population of leukocytes. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “observing” a presence or absence of methyl groups at a plurality of CpG makers (clm 1). The broadest reasonable interpretation of the “observing” step is that it may be accomplished by a mental processes. For example, one may “observe” the presence or absence of a methyl group at a particular CpG site by reading a sequence in a lab report that was generated from a bisulfite sequencing assay. 
The claims recite a step of “determining” by a statistical prediction algorithm and based at least in part on the presence or absence of methyl groups an estimated count of naïve cytotoxic T cells in the population of leukocytes (clm 1). Mathematical concepts, such as mathematical algorithms are considered to be abstract. 
The claims recite a step of “using” the observed counts of the naïve cytotoxic T cells to estimate an epigenetic age of the individual a presence or absence of methyl groups at a plurality of CpG makers (clm 2). The broadest reasonable interpretation of this step is that the estimation is accomplished by a mental processes. For example, one may “estimate” the epigenetic age by thinking about the counts. 
The claims recite that the epigenetic age is estimated using a weighted average of DNA methylation levels (clm 3). Mathematical concepts, such as mathematical calculations are considered to be abstract. 
The claims recite a step of “comparing” the methylation status of the CpGs in the population of leukocytes from the individual to the methylation status of the CpGs in reference  population of leukocytes (clm 4). The broadest reasonable interpretation of this step is that the comparing is accomplished by a mental processes. For example, one may “compare” the methylation status by looking at two data sets side by side and thinking about the data. 
The claims recite a step of “obtaining” the chronological age of the individual and “comparing” the chronological age with the estimated epigenetic age. The broadest reasonable interpretation of this step is that the obtaining and comparing is accomplished by a mental processes. For example, one may obtain that chronological age by looking at a medical chart and one may “compare” the chronological age and the epigenetic age by looking at both ages side by side and thinking about them. 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims require obtaining a population of leukocytes and treating genomic DNA from the population of leukocytes with bisulfite. These steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims require obtaining a population of leukocytes and treating genomic DNA from the population of leukocytes with bisulfite. The steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.
Collecting a sample comprising a population of leukocytes in order to perform tests is well understood, routine, and conventional activity for those in the field of molecular biology.  The “treating” step merely prepares the DNA for various methods known in the art for detecting methylation.  These steps are recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering.  When recited at this high level of generality, there is no meaningful limitation that distinguishes these steps from well understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
For example, in certain embodiments of the invention, a bisulfite conversion process is performed so that cytosine residues in the genomic DNA are transformed to uracil, while 5-methylcytosine residues in the genomic DNA are not transformed to uracil. Kits for DNA bisulfite modification are commercially available from, for example, MethylEasy.TM. (Human Genetic Signatures.TM.) and CpGenome.TM. Modification Kit (Chemicon.TM.). See also, WO04096825A1, which describes bisulfite modification methods and Olek et al. Nuc. Acids Res. 24:5064-6 (1994), which discloses methods of performing bisulfite treatment and subsequent amplification. Bisulfite treatment allows the methylation status of cytosines to be detected by a variety of methods (para 0073)
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112 2nd paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-5 and 7-9 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of observing counts of at least one type of cell selected from naive cytotoxic T cells, exhausted cytotoxic T cells, and/or plasma B cells within a population of leukocytes obtained from an individual.  The method recites three active process steps (i) obtaining the population of leukocytes from the individual; (ii) observing a presence or absence of methyl groups at a plurality of CpG markers; and (iii) determining by a statistical prediction algorithm and based at least in part on the presence or absences of methyl groups an estimated count of naïve cytotoxic T cells in the population of leukocytes obtained from the individual.  Thus it is not clear if applicant intends to cover a method of “obtaining”, “observing”, and “determining” an estimated count of naïve cytotoxic T cells  OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. 
Claims 2-3 are rejected because claim 2 further requires using the observed counts of the at least one type of cell selected from naive cytotoxic T cells, exhausted cytotoxic T cells, and/or plasma B cells in the population of leukocytes obtained from an individual to estimate an epigenetic age of the individual.  The recitation of “exhausted cytotoxic T cells” and “plasma B cells” is confusing because claim 1 does not recite any active process steps of observing/determining the estimated counts of these cell types.  
Claim 3 is rejected because it states that the epigenetic age of the individual is estimated using a weighted average of DNA methylation levels. This recitation is confusing because claim 3 depends from claim 2 which requires estimating epigenetic age based on the observed counts of naive cytotoxic T cells NOT DNA methylation levels. 
Claim 4 is rejected because it requires comparing the methylation status of the plurality of CpG markers observed in the population of leukocytes from the individual with the methylation status of the same markers from a correlated reference population so as to obtain a value or a range of values for cell counts of naive cytotoxic T cells, exhausted cytotoxic T cells, and/or plasma B cells and/or the epigenetic age of the individual.  The recitation of “exhausted cytotoxic T cells” and “plasma B cells” is confusing because claim 1 does not recite any active process steps of observing/determining the estimated counts of these cell types.  
Claim 4 recites the limitation “the epigenetic age”.  There is insufficient antecedent basis for this limitation in the claim because the claims do not refer to “an epigenetic age”.
 Claim 5 recites the limitation “the estimated epigenetic age”.  There is insufficient antecedent basis for this limitation in the claim because the claims do not refer to “an estimated epigenetic age”.
Claim 7 is rejected as being indefinite because it depends from a canceled claim (claim 6).  recites the limitation “the estimated epigenetic age”.  There is insufficient antecedent basis for this limitation in the claim because the claims do not refer to “an estimated epigenetic age”.


5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvath (JID 2015:212 (15 November) pages 1563-1573 and electronically published 12 May 2015). The rejection of claim 1 is further evidenced by Houseman (BMC Bioinformatics 2012 13:86). The rejection of claims 3 and 8 is  further evidenced by Horvath (Genome Biol 2013; 14R:115). 
Regarding Claim 1 Horvath teaches estimating blood cell counts.  Horvath teaches that blood cell proportions (CD8+ T cells, CD4+ T cells, NK cells, B cells, and granulocytes) were estimated using Houseman’s estimation method [BMC Bioinformatics 2012 13:86], which is based on DNA methylation signatures from purified leukocyte samples.  Further Horvath teaches that the percentage of exhausted CD8+ T cells and the number of naïve CD8+ T cells were estimated (page 1566, col 1). As evidenced by Houseman [BMC Bioinformatics 2012 13:86], the Houseman estimation method uses a statistical prediction algorithm and the presence or absence of methyl groups to determine the distribution of white blood cells in a sample (see abstract, page 2, col 2 and page 14, col 2). Thus Horvath teaches a method comprising: obtaining a population of leukocytes from an individual; observing a presence or absence of methyl groups at a plurality of CpG markers; and determining, by a statistical prediction algorithm and based at least in part on the presence or absence of methyl groups an estimated count of naive cytotoxic T cells in the population of leukocytes obtained from the individual.
Regarding Claim 2 Horvath teaches that they studied the relationship between epigenetic age, HIV load, and blood cell counts.  Horvath teaches that HIV cases with a detectable viral load had a DNA methylation age that was on average 3.6 years greater than that of male cases with a nondetectable viral load. Horvath teaches that epigenetic age acceleration correlated with several cell count measures in these cases including, naïve CD8+ T cells (P=.0059, page 1568, col 2 to page 1569, col 1 and Fig 4G). Thus Horvath teaches that one can use the observed counts of the naïve cytotoxic T cells in a population of leukocytes from an individual to estimate the epigenetic age of the individual since Horvath teaches that epigenetic age acceleration correlates with the counts of naïve CD8+ T cells in HIV positive men with detectable viral loads. 
Regarding Claim 3 Horvath discloses DNA methylation age and the epigenetic clock. Horvath teaches the epigenetic clock is defined as a prediction method of age, based on the linear combination of the DNA methylation levels of 353 CpG dinucleotides. Horvath discloses that the mathematical details for the epigenetic clock can be found in the article by Horvath [Genome Biol 2013; 14R:115] (page 1566, col 1). As evidenced by Horvath, [Genome Biol 2013; 14R:115] the weighted average of the 353 CpGs amounts to an epigenetic clock (page 2, col 1). Thus Horvath teaches a method wherein the epigenetic age of the individual is estimated using a weighted average of DNA methylation levels. 
Regarding Claim 4 Horvath comparing the methylation status of the plurality of CpG markers observed in the population of leukocytes from the cases with the methylation status of the same markers from a correlated reference population so as to obtain a value or a range of values for cell counts of naïve cytotoxic T cells and/or the epigenetic age of the individual (pg 1568 col 2 to page 1569 col 1 and page 1566 col 1). 
Regarding Claim 5 Horvath teaches that they compared the chronological age of each individual to the DNA methylation age of each individual (see Figure 3A and B).  Age acceleration in HIV positive cases was greater than that of HIV negative controls (see Figure 3C and D).
Regarding Claim 7 Horvath discloses DNA methylation age and the epigenetic clock. Horvath teaches the epigenetic clock is defined as a prediction method of age, based on the linear combination of the DNA methylation levels of 353 CpG dinucleotides (page 1566, col 1). Thus Horvath teaches a method wherein at least 10  CpG methylation markers are observed.
Regarding Claim 8 Horvath discloses DNA methylation age and the epigenetic clock. Horvath teaches the epigenetic clock is defined as a prediction method of age, based on the linear combination of the DNA methylation levels of 353 CpG dinucleotides. Horvath discloses that by construction, the epigenetic clock (and software) applied to data generated using either the Illumina 450K or 27K platform. Mathematical details for the epigenetic clock can be found in the article by Horvath [Genome Biol 2013; 14R:115] (page 1566, col 1). As evidenced by Horvath [Genome Biol 2013; 14R:115] the Illumina HumanMethtylation27 BeadChips measure bisulfite conversion based, single CpG resolution DNAm levels at 27,578 different CpG sites within 5’ promoter regions of 14,475 well annotated genes in the human genome (see page 13 of Additional file 2: Material and methods supplement). Thus Horvath teaches a method wherein observing the presence or absence of methyl groups at a plurality of CpG markers comprises treatment of genomic DNA from the population of leukocytes with bisulfite to transform unmethylated cytosines of CpG dinucleotides in the genomic DNA to uracil.
Regarding Claim 9 Horvath teaches the population of leukocytes is obtained from blood (see Table 1). 

Conclusion
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/            Primary Examiner, Art Unit 1634